Exhibit 10.1

 

AMENDMENT NO. 1 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Amendment No. 1 to Amended and Restated Loan and Security Agreement (this
“Amendment”) is dated as of February 21, 2006, is by and among LASALLE BANK
NATIONAL ASSOCIATION, for itself as a lender, and as Agent (“Agent”) for the
lenders (“Lenders”) from time to time party to the Amended and Restated Loan
Agreement (as defined below) and APAC CUSTOMER SERVICES, INC. (“Borrower”).

 

Preliminary Statements

 

Agent and Borrower are party to that certain Amended and Restated Loan and
Security Agreement dated as of October 31, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Loan Agreement”). Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Amended and Restated Loan
Agreement.

 

Borrower has requested, among other things, that Agent amend the Amended and
Restated Loan Agreement to provide for additional borrowing availability
pursuant to Section 14(d), as set forth herein and Agent is willing to do so on
the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Amendment to Amended and Restated Loan Agreement. In reliance on the
representations and warranties set forth in Section 3 below and subject to the
satisfaction of the conditions set forth in Section 4 below, the Amended and
Restated Loan Agreement is hereby amended as follows:

 

(a)           Section 14(d) of the Amended and Restated Loan Agreement is hereby
amended and restated in its entirety, as follows:

 

(d)           Excess Availability.

 

Borrower shall at all times maintain Excess Availability of at least S3,000,000;
provided, however, that Borrower need not maintain any such Excess Availability
if on any date (on or after March 31, 2006) the following have been satisfied
(i) no Event of Default has occurred and is continuing on such date, (ii) Agent
has received a copy of Borrower’s 10-K for the Fiscal Year ending on or about
December 31, 2005 by March 31, 2006, and (iii) Agent has received Borrower’s
compliance certificate for the month ending on March 31, 2006 or any applicable
month thereafter. Notwithstanding the foregoing, Agent waives the requirement
for Borrower to maintain Excess Availability of at least Three Million and
No/100 Dollars ($3,000,000.00) from the date of this

 

--------------------------------------------------------------------------------


 

Amendment through April 30, 2006. In the event Borrower fails to meet the
requirements set forth herein in subsections (i), (ii) and (iii) prior to April
30, 2006, then Borrower shall be required to maintain Excess Availability at all
times in excess of at least Three Million and Noll 00 Dollars (S3,000,000.00)
until such time as Borrower is able to meet such requirements.

 

2.             Representations and Warranties of Borrower. Borrower represents
and warrants that, as of the date hereof:

 

(a)           The execution, delivery and performance by Borrower of this
Amendment, are within the organizational power of Borrower, have been duly
authorized by all necessary action, have received all necessary’ governmental
approval (if any shall be required), other than approvals which could not
reasonably be expected to have a Material Adverse Effect on Borrower, and do not
and will not contravene or conflict with any provision of law applicable to
Borrower, the articles of incorporation, by-laws or any other organizational
document of Borrower, any order, judgment or decree of any court or governmental
agency, or any agreement, instrument or document binding upon Borrower or any
property of Borrower, in each ease, which contravention or conflict could
reasonably be expected to have a Material Adverse Effect on Borrower;

 

(b)           Each of the Amended and Restated Loan Agreement, as amended by
this Amendment and the Other Agreements to which Borrower is a party are the
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency or other laws related to enforcement of creditor’s rights
generally and general principals of equity related to enforcement;

 

(c)           After giving effect to the amendments set forth herein, no Event
of Default or event or condition which upon notice, lapse of time or both would
constitute an Event of Default has occurred and is continuing; and

 

(d)           After giving effect to the amendments set forth herein, the
representations and warranties of the Borrower contained in the Amended and
Restated Loan Agreement and the Other Agreements are true and accurate as of the
date hereof with the same force and effect as if such had been made on and as of
the date hereof, except for those specific to a past date (which shall be true
and correct as of such past date).

 

3.             Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following condition precedent:

 

(a)             Agent shall have received this Amendment executed by Borrower,
Agent and LaSalle Bank National Association;

 

(h)           Agent shall have received the Consent and Reaffirmation executed
by each Obligor (other than the Borrower);

 

2

--------------------------------------------------------------------------------


 

(c)           Borrower shall have paid a legal fee of Five Hundred and No/lOO
($500.00) for Agent’s internal legal costs to prepare this Amendment No. 1 to
Amended and Restated Loan and Security Agreement; and

 

(d)           All proceedings taken in connection with this Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Agent and its legal counsel such acceptance to be evidenced by
Agent’s execution hereof.

 

4.             No Novation. This Amendment is not intended to nor shall be
construed to create a novation or accord and satisfaction with respect to any of
the Liabilities.

 

5.             Severability. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

6.             Ratification. Except as expressly waived and modified hereby, the
Amended and Restated Loan Agreement and the Other Agreements are each hereby are
ratified and confirmed by the parties hereto and remain in full force and effect
in accordance with the respective terms thereof. Agent and Lenders willingness
to provide the waivers herein and agree to the amendments herein shall not be
deemed to indicate or require Agent’s or Lenders’ willingness to agree to any
deviation from the terms of the Amended and Restated Loan Agreement (as modified
hereby) in the future.

 

7.             Choice of Law. This Amendment shall be governed and controlled by
the laws of the State of Illinois as to interpretation, enforcement, validity,
construction, effect and in all other respects.

 

[Remainder of page intentionally left blank, signatures to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

LASALLE BANK NATIONAL

 

ASSOCIATION, as Agent and a Lender

 

 

 

By:

/s/Andrew J. Heinz

 

 

Its:

First Vice President

 

 

 

 

 

 

APAC CUSTOMER SERVICES, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ George H. Hepburn

 

 

Its:

SVP & Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

The undersigned (“Guarantors”), hereby (i) acknowledge receipt of a copy of the
foregoing Amendment No. 1 to Amended and Restated Loan and Security Agreement
(the “Amendment”); (ii) consent to Borrower’s execution and delivery of the
Amendment; and (iii) reaffirm that each of the Other Agreements that it is a
party to continue to remain in full force and effect. Although Guarantors have
been informed of the matters set forth herein and have acknowledged same,
Guarantors understand that Agent and Lenders have no obligation to inform
Guarantors of such matters in the future or to seek Guarantors’ acknowledgment
to future amendments, waivers or consents, and nothing herein shall create such
a duty.

 

IN WITNESS WHEREOF, Guarantors have executed this Consent and Reaffirmation on
and as of the date of the Amendment.

 

 

APAC CUSTOMER SERVICES, L.L.C.

 

 APAC CUSTOMER SERVICES OF ILLINOIS, INC.

 

 APAC CUSTOMER SERVICES GENERAL

 

 PARTNER, I1 C.

 

ITI HOLDINGS, LLC

 

APAC CUSTOMER SERVICES OF IOWA, L.L.C.

 

APAC CUSTOMER SERVICES OF TEXAS, L.P.

 

by its general partner, APAC Customer Services

 

General Partner, Inc.

 

 

 

 

 

By

/s/ Robert J. Keller

 

 

Its

President

 

 

--------------------------------------------------------------------------------